In re G-Force Transportation, L.L.C.;— Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, Office of Worker’s Compensation # 4, No. 13-03526; to the Court of Appeal, Third Circuit, No. WCW 13-01035.
Granted. A party generally may obtain discovery of any information which is relevant to the subject matter involved in the pending action. La.Code Civ. P. art. 1422; Stolzle v. Safety & Systems Assurance Consultants, Inc., 02-1197 (La.5/24/02), 819 So.2d 287. Many of claimant’s discovery requests have little relevance to the subject matter of his claim. Accordingly, the judgment of the Office of Workers’ Compensation compelling relator to answer all the requested discovery is vacated. The case remanded to the Office of Workers’ Compensation, which is instructed to review the discovery requests and compel relator to answer only those discovery requests relevant to the subject matter of the claim.